40 F.3d 1235
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Azubuko E. CHUKWU, Plaintiff, Appellant,v.CHIEF ADULT PROBATION OFFICER, et al., Defendants, Appellees.
No. 94-1745.
United States Court of Appeals,First Circuit.
Nov. 23, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Richard G. Stearns, U.S. District Judge]
Azubuko E. Chukwu on brief pro se.
Scott Harshbarger, Attorney General, and Margaret C. Parks, Assistant Attorney General, on brief for appellee, Chief Adult Probation Officer.
Richard L. Barry, Jr., Middlesex County Sheriff's Department, on brief for appellee, Assistant Clerk, Middlesex County Jail.
D.Mass.
AFFIRMED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
The dismissal of appellant's complaint for lack of federal subject matter jurisdiction is affirmed for the reasons contained in the district court's Memorandum of Decision and Order on Defendant's Motion to Dismiss, dated May 11, 1994.